Requestor:   Arthur Carl Spring, Esq., County Attorney County of Fulton County Building Johnstown, N Y 12095
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have indicated that one of your county supervisors is employed in the private sector by a not-for-corporation. Further, his wife is the director of the not-for-profit corporation. The supervisor serves on the county human services committee which handles all matters pertaining to the county department of social services and the county office of the aging, which have contracts with the not-for-profit corporation. You have asked whether the supervisor may serve on the committee and, if so, whether he can vote on issues involving the not-for-profit corporation.
In our view, the supervisor may serve on the committee but should recuse himself from participating and voting with respect to any matter affecting the not-for-profit corporation. As an employee of that corporation and because his wife is director of the corporation he has a conflict of interests. See, Op Atty Gen (Inf) No. 92-31. (As was stated in that opinion, you should check your county's code of ethics to determine whether there are any applicable standards.) In arriving at our prior opinion, we found that
  "Governmental officers, in exercising the public trust, must avoid circumstances which compromise their ability to make impartial judgments solely in the public interest. Op Atty Gen (Inf) No. 90-57. Even the appearance of impropriety must be avoided in order to maintain public confidence in government. Ibid. In our view, the board member's employment as project manager for the development company compromises his impartial judgment or at least creates in the eyes of the public an appearance of impropriety."
Op Atty Gen (Inf) No. 92-31.
We conclude that a county legislator should recuse himself from participating in matters affecting a not-for-profit corporation in which he is employed and where his wife is the director.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.